Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 Genco Shipping & Trading Limited Announces Agreement to Acquire Nine Capesize Vessels Company Expands Fleet by 159% on a Tonnage Basis; Announces New $1.4 Billion Credit Facility; Company to Host Conference Call on Thursday, July 19, 2007 at 8:30 a.m. ET NEW YORK, July 18, 2007 – Genco Shipping & Trading Limited (NYSE: GNK) today announced that it has agreed to acquire nine Capesize vessels from companies within the
